FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 13, 2022

                                   No. 04-21-00383-CR

                                 Zepatrick Lee CARTER,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 573322
                       Honorable Rosie S. Gonzalez, Judge Presiding


                                      ORDER

       On January 13, 2022, appellant filed a second motion to amend appellant’s brief. The
motion is GRANTED.


                                                 _________________________________
                                                 Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court